Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-31 filed on 10/30/2020 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 6, 8-10 and 13-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (“Norton”) [U.S Patent No. 5,747,813]

Regarding claim 1, Norton meets the claim limitations as follows:
A medical imaging system comprising (i.e. an optical system 8) [Fig. 2]: a camera assembly (i.e. ‘a video camera 96’) [Fig. 2] comprising:

an imaging sensor assembly (i.e. ‘a video camera 96’) comprising at least one imaging sensor [Fig. 2: ‘a video camera 96’] for imaging a scene (i.e. an ‘observed sample 3’) [Fig. 2];

at least one focusing optical element (i.e. ‘long focal length achromat 90’) [Fig. 2; col. 8, ll. 1-6] for focusing light onto the imaging sensor assembly;

at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6] for reflecting light received by the camera assembly from the scene toward the at least one focusing optical element,

wherein reflecting the light causes the scene to be at least one of inverted (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2, col. 7, ll. 60-67; col. 8, ll. 1-6] and reverted at the imaging sensor assembly (i.e. ‘penta prism 86’ reverting ‘sample beam 63’) [Fig. 2, col. 7, ll. 60-67; col. 8, ll. 1-6]; and 

a camera controller (i.e. ‘video camera 96’) [Fig. 2, 3] configured to generate a non-reverted and non-inverted image of the scene based on image data received from the imaging sensor [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].


Regarding claim 2, Norton meets the claim limitations as follows:
The system of claim 1, wherein the camera controller (i.e. ‘video camera 96’) [Fig. 2, 3]  is configured to control the camera assembly so that data is read from the at least one imaging sensor in reverse (i.e. read from Penta prism 86 in reverse of the inverted image by the right-angle prism 82) [Fig. 2, 3: the Penta prism 86 reverts the inverted image from the right-angle prism 82]  with respect to at least one dimension of the at least one imaging sensor.


Regarding claim 3, Norton meets the claim limitations as follows:
The system of claim 3, wherein the camera controller is configured to reorder (i.e. to reverse) the image data received from the imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82]  to generate the image of the scene [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].


Regarding claim 6, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6] is configured to invert the scene.


Regarding claim 8, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect the light only once (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 9, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements comprises a right angle prism (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 10, Norton meets the claim limitations as follows:
The system of claim 1, wherein the camera assembly (i.e. ‘a video camera 96’) [Fig. 2 shows the camera 96 is oriented at a right angle relative to the optical axis ’65’ of the focusing element ‘90’] is configured for mounting a scope at a right angle orientation relative to an optical axis of the at least one focusing optical element.


Regarding claim 13, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect light at a right angle (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 14, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect light at an angle that is in a range from 80° to 100° (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Hoffer et al. (“Hoffer”) [US 2017/0020364 A1]

Regarding claim 4, Norton meets the claim limitations set forth in claim 1.
Norton does not disclose explicitly the following claim limitations:
The system of claim 1, wherein the camera controller is configured to detect a configuration of the camera assembly based on camera assembly configuration data stored in the camera assembly and generate the image of the scene based on the camera assembly configuration data.
However in the same field of endeavor Hoffer discloses the deficient claim as follows: 
wherein the camera controller is configured to detect (i.e. ‘reading’) a configuration of the camera assembly [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] based on camera assembly configuration data stored [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] in the camera assembly and generate the image of the scene based on the camera assembly configuration data [para. 0009: ‘configuring the image signal pre-processing unit with the configuration data’; para. 0033: ‘The image signal pre-processing unit 4 is … for generating an image signal stream’; para. 0034: ‘The image signal processing unit 7 is set up in a manner known per se for preparing the image signal stream from the image signal pre-processing unit 4’].
Norton and Hoffer are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].


Regarding claim 5, Norton meets the claim limitations set forth in claim 4.
Norton does not disclose explicitly the following claim limitations:
The system of claim 4, wherein the camera controller is connected via a cable to a camera head comprising the imaging sensor assembly and the camera assembly configuration data is stored in the cable or in the camera head.
However in the same field of endeavor Hoffer discloses the deficient claim as follows: 
wherein the camera controller [Fig. 1, 2: ‘The camera control unit 2’] is connected via a cable [Fig. 1, 2: cable 13, 17] to a camera head [Fig. 1, 2: ‘the camera head 3’] comprising the imaging sensor assembly [Fig. 1, 2: image sensor 6] and the camera assembly configuration data is stored in the cable [Fig. 2: storage 9 at the end of the cable 13] or in the camera head [Fig. 1; para. 0009, 0060: ‘reading configuration data, …, from a configuration data storage device of the camera control unit].
Norton and Hoffer are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].




Claims 7, 11-12, 15-16, 18-19 and 22-31 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Davis et al. (“Davis”) [US 2018/0161024 A1]

Regarding claim 7, Norton meets the claim limitations set forth in claim 6.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 6, wherein the imaging sensor assembly is configured so that the at least one imaging sensor receives a reverted scene.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein the imaging sensor assembly is configured so that the at least one imaging sensor receives a reverted scene [Fig. 6: a right-angle prism 12 and the image device 18].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 11, Norton meets the claim limitations set forth in claim 10.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 10, wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head [Fig. 5, 6: camera 5 removable from ‘the cannula tube’].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 12, Norton meets the claim limitations set forth in claim 10.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 10, wherein, when the scope is mounted to the camera assembly, an optical axis of the scope is perpendicular to the optical axis of the at least one focusing optical element.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein, when the scope is mounted to the camera assembly, an optical axis of the scope is perpendicular to the optical axis of the at least one focusing optical element [Fig. 3 shows an optical axis of the cannula tube perpendicular to the focusing optical element].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 15, Norton meets the claim limitations as follows:
The system of claim 1, wherein the imaging sensor assembly comprises at least one prism (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6] for reflecting the focused light to the at least one imaging sensor.
Norton does not disclose explicitly the following claim limitations (emphasis added):
wherein the imaging sensor assembly comprises at least one prism for reflecting the focused light to the at least one imaging sensor.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein the imaging sensor assembly comprises at least one prism for reflecting the focused light to the at least one imaging sensor [Fig. 3-6 show the image sensor assembly 5 comprising one prism 12].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 16, Norton meets the claim limitations as follows:
A method for medical imaging (i.e. ‘a video camera 96’) [Fig. 2], the method comprising: 
receiving light from a scene (i.e. an ‘observed sample 3’) [Fig. 2] at a camera assembly (i.e. ‘a video camera 96’) [Fig. 2] that comprises at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6] and an imaging sensor assembly (i.e. ‘a video camera 96’) [Fig. 2: ‘a video camera 96’];

reflecting light received by the camera assembly from the scene toward the imaging sensor assembly via the at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6], wherein 

reflecting the light causes the scene to be at least one of inverted (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2, col. 7, ll. 60-67; col. 8, ll. 1-6] and reverted at the imaging sensor assembly (i.e. ‘penta prism 86’ reverting ‘sample beam 63’) [Fig. 2, col. 7, ll. 60-67; col. 8, ll. 1-6]; 
focusing the reflected light onto the imaging sensor assembly (i.e. ‘long focal length achromat 90’) [Fig. 2; col. 8, ll. 1-6] with at least one focusing optical element; 
transmitting image data generated from the focused light from the imaging sensor assembly (i.e. ‘a video camera 96’) [Fig. 2: ‘a video camera 96’] to a camera controller (i.e. ‘a video camera 96’) [Fig. 2]; and 
generating by the camera controller (i.e. ‘a video camera 96’) a non-inverted and non-reverted image of the scene from the data generated by the imaging sensor assembly [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].
Norton does not disclose explicitly the following claim limitations (emphasis added):
transmitting image data generated from the focused light from the imaging sensor assembly to a camera controller;
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein the imaging sensor assembly [Fig. 6: the camera 5 having the image device 18 and the control system 19] is configured so that the at least one imaging sensor receives a reverted scene [Fig. 6: a right-angle prism 12 and the image device 18; para. 0029: ‘The image device 18 may be … a CCD sensor or CMOS sensor. The control system 19 may include a controller, data processing components’].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 18, Norton meets the claim limitations as follows:
The method of claim 16, comprising reading data from at least one imaging sensor of the imaging sensor assembly in reverse (i.e. to reverse) with respect to at least one dimension of the at least one imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82; col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].


Regarding claim 19, Norton meets the claim limitations as follows:
The method of claim 16, comprising reordering (i.e. to reverse) the image data received from the imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82]  to generate the image of the scene [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].

Regarding claim 22, Norton meets the claim limitations as follows:
The method of claim 16, wherein the one or more reflecting optical elements (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6] inverts the scene.


Regarding claim 23, all claim limitations are set forth as claim 7 in the method form and rejected per discussion for claim 7.


Regarding claim 24, Norton meets the claim limitations as follows:
The method of claim 16, wherein the one or more reflecting optical elements is configured to reflect the light only once (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 25, Norton meets the claim limitations as follows:
The method of claim 16, wherein the one or more reflecting optical elements comprises a right angle prism (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 26, Norton in view of Davis meets the claim limitations as follows:
The method of claim 16, wherein the camera assembly [Norton: Fig. 2 shows the camera 96 is oriented at a right angle relative to the optical axis ’65’ of the focusing element ’90’] is configured for mounting a scope at a right angle orientation relative to an optical axis of the at least one focusing optical element.


Regarding claim 27, Norton meets the claim limitations set forth in claim 26.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 26, wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head [Fig. 5, 6: camera 5 removable from ‘the cannula tube’].
Norton and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 28, all claim limitations are set forth as claim 12 in the method form and rejected per discussion for claim 12.


Regarding claim 29, Norton meets the claim limitations as follows:
The method of claim 16, wherein the one or more reflecting optical elements is configured to reflect light at a right angle (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 30, Norton meets the claim limitations as follows:
The method of claim 16, wherein the one or more reflecting optical elements is configured to reflect light at an angle that is in a range from 80° to 100° (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 31, all claim limitations are set forth as claim 15 in the method form and rejected per discussion for claim 15.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Davis et al. (“Davis”) [US 2018/0161024 A1] further in view of Toth et al. (“Toth”) [US 2020/0060526 A1]

Regarding claim 17, Norton meets the claim limitations set forth in claim 16.
Norton does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising receiving camera configuration data at the camera controller and generating the correctly oriented image of the scene based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly.
However in the same field of endeavor Toth discloses the deficient claim as follows:
further comprising receiving camera configuration data at the camera controller and generating the correctly oriented image of the scene based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly [Fig. 9; para. 0019, 0084: ‘acquiring signals from the at least one of an accelerometer and gyroscope caused by rotation of the endoscope … rotating the image  … in response to the signals to correct the orientation of a selected configuration’].
Norton, Davis and Toth are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Davis and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to correct the image orientation to a selected configuration of the endoscope. 


Claims 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Davis et al. (“Davis”) [US 2018/0161024 A1] further in view of Hoffer et al. (“Hoffer”) [US 2017/0020364 A1]

Regarding claim 20, Norton meets the claim limitations set forth in claim 16.
Norton does not disclose explicitly the following claim limitations:
The method of claim 16, comprising detecting a configuration of the camera assembly based on camera assembly configuration data stored in the camera assembly and generating the image of the scene based on the camera assembly configuration data.
However in the same field of endeavor Hoffer discloses the deficient claim as follows:
comprising detecting (i.e. ‘reading’) a configuration of the camera assembly [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] based on camera assembly configuration data stored [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] in the camera assembly and generating the image of the scene based on the camera assembly configuration data [para. 0009: ‘configuring the image signal pre-processing unit with the configuration data’; para. 0033: ‘The image signal pre-processing unit 4 is … for generating an image signal stream’; para. 0034: ‘The image signal processing unit 7 is set up in a manner known per se for preparing the image signal stream from the image signal pre-processing unit 4’].
Norton, Davis and Hoffer are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Davis and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].


Regarding claim 21, Norton meets the claim limitations set forth in claim 20.
Norton does not disclose explicitly the following claim limitations:
The method of claim 20, wherein the camera controller is connected via a cable to a camera head comprising the imaging sensor assembly and the camera assembly configuration data is stored in the cable or in the camera head.
However in the same field of endeavor Hoffer discloses the deficient claim as follows: 
wherein the camera controller [Fig. 1, 2: ‘The camera control unit 2’] is connected via a cable [Fig. 1, 2: cable 13, 17] to a camera head [Fig. 1, 2: ‘the camera head 3’] comprising the imaging sensor assembly [Fig. 1, 2: image sensor 6] and the camera assembly configuration data is stored in the cable [Fig. 2: storage 9 at the end of the cable 13] or in the camera head [Fig. 1; para. 0009, 0060: ‘reading configuration data, …, from a configuration data storage device of the camera control unit].
Norton and Hoffer are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488